|,ARMSTRONG, J.,
dissenting.
I respectfully dissent. Under the clearly wrong/manifestly erroneous standard of review, we may not disturb the trial court’s finding, so long as it is reasonable, regardless of how we would decide this issue as an original matter. Rosell v. ESCO, 549 So.2d 840 (La.1989); Stohart v. State Through DOTD, 617 So.2d 880 (La.1993). Reasonable minds can differ as to the best valuation method for the property in question, income approach versus comparable sales approach, so I cannot find that the trial court was clearly wrong/manifestly erroneous. Accordingly, I would affirm the judgment of the trial court.